DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "heat generating element," in claims 1-20, and "sensing element" in claims 2-3 and 16-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “heat generating element” is described in the disclosure as a resistor (see paragraph 84, specification).
The “sensing element” is described in the disclosure as a temperature sensor (see paragraphs 95-96, specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (JP 08303932 A) and in view of Kong (KR 1536284 B1).
In regards to claim 1, Azuma teaches a method for controlling a refrigerator (control unit 12 configured to determine a defrost operation of removing frost on an evaporator by operating heater 10, see paragraphs 14 and 16) comprising: determining a defrost operation of removing frost on an evaporator (control unit 12 operating or terminating heater 10 to defrost the evaporator, see paragraphs 14 and 16) based on a heat transfer capacity (see paragraphs 5-6 and 17).
However, Azuma does not explicitly teach a sensor including a heat generating element to be operated for a predetermined period of time reacting to a change in airflow, turning off the heat generating element, detecting first and second temperatures of the heat generating element; and determining the defrost operation based on a temperature difference between the first detection temperature and the second detection temperature.
Kong teaches a refrigeration device (heat pump, see paragraph 3) comprising: a sensor (sensor unit with resistor, PCB and temperature sensors, see paragraph 14) including a heat generating element (resistor 5) disposed in the airflow passage (sensor 10 located within the airflow passage of the air conditioning device housing, see figs. 10-11) and a controller (control device) configured to: allow the resistor (5) of the sensor (10) to be operated for a predetermined period of time (power supplied via cables 7, 7a to the resistor 5, see fig. 6 and paragraph 26; wherein power is supplied to the resistor until defrosting time point is determined, see paragraph 50); wherein the controller allows the resistor operation and temperature detection to react to the change in a flow rate of air (control device allows detection of temperature of the resistor 5 based on variation in airflow through the casing, see paragraphs 48-49); and then allow turning off the resistor (by disconnecting the sensor connector 1a which connects to the power supply P, see paragraphs 34, 38; and figs. 4-5; Also by not allowing the low heat from resistor 5 to reach the temperature sensors, see paragraphs 36, 56); detecting first and second temperatures of the heat generating element (by using temperature sensors 3, 4, measuring temperature of the resistor, see paragraphs 29 and 27); and the controller (control device) is also configured to determine a defrost operation of removing frost (see paragraph 26) based on a temperature difference between a first and second detection temperature (the reference temperature value is the difference between the first and second temperature measurements, see paragraphs 48-49 and 37), where the first and second detection temperatures belong to the sensed temperatures of the heat generating element (temperatures sensed by first and second temperature sensors 3, 4; where the temperature difference from 0-10 degrees between the temperature values is measured by the first and second temperature sensors to determine defrosting operation time, see paragraphs 50 and 37), wherein the first detection temperature of the heat generating element is detected in a state in which the heat generating element is turned on (second temperature sensor 4 measures temperature from the heating resistor due heat generated from resistor being measured, see paragraph 49) and the second detection temperature of the heat generating element is detected in a state in which the heat generating element is turned off (second temperature sensor 4 measures none/negligible temperature from the heating resistor due to insignificant heat from the resistor, see paragraph 48). Kong also teaches that the control device is configured to continuously measure first and second detection temperatures using first and second temperature sensors 3, 4 respectively (see paragraphs 48-50); therefore, the control device is also capable of measuring temperature values via the temperature sensors during on or off states of the resistor (e.g. 0-2 degrees and 5-10 degrees, respectively to determine defrost operation timing, see paragraphs 50-51), the temperature detection by sensors 3 and 4, used for operating resistor, is also affected by the airflow through the sensor casing (see paragraph 21), hence the operation of the resistor is also affected by the change in flow rate of air through the sensor casing (see paragraphs 21 and 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified refrigerator in the method of Azuma by providing a sensor including a resistor as a heat generating element and a temperature sensor as a sensing element to detect a temperature of the heat generating element as taught by Kong in order to detect attachment of frost on the surface of the evaporator of the refrigerator of Azuma. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of the method of Azuma by determining defrost operation based on a temperature reference value between two detected temperatures of the heat generating element, which are obtained when the heat generating element is turned on and turned off respectively, based on the teachings of Kong in order to accurately detect frost accumulation and establish most effective defrost operation initiation timing for an efficient and energy conservative defrosting (see paragraphs 1 and 11, Kong).
In regards to claim 2, Azuma as modified teaches the limitations of claim 2 and Kong further teaches that the first detection temperature is detected by the sensing element immediately after the heat generating element is turned on (temperature sensors 3, 4 continuously measure temperature of the heating element resistor, see paragraphs 29, and 37, which includes the time duration immediately after heat generating resistor is turned on).
In regards to claim 3, Azuma as modified teaches the limitations of claim 3 and Kong further teaches that the second detection temperature is detected by the sensing element immediately after the heat generating element is turned off (temperature sensors 3, 4 continuously measure temperature of the heating element resistor, see paragraphs 29, and 37, which includes the time duration immediately after heat generating resistor is turned off).
In regards to claim 4, Azuma as modified teaches the limitations of claim 4 and Kong further teaches that the first detection temperature is a lowest temperature value during a period of time when the heat generating element is turned on (this is a contingent limitation in a method claim, see MPEP 2111.04; however, temperature sensors 3, 4 continuously measure temperature of the heating element resistor, see paragraphs 29, and 37, which includes the period of time immediately after heat generating resistor is turned on where the temperature of the resistor is lowest during the on phase).
In regards to claim 5, Azuma as modified teaches the limitations of claim 5 and Kong further teaches that the second detection temperature is a highest temperature value after the heat generating element is turned off (temperature sensors 3, 4 continuously measure temperature of the heating element resistor, see paragraphs 29, and 37, which includes the period of time immediately after heat generating resistor is turned off and at a time when the highest temperature by the resistor is reached).
In regards to claim 6, Azuma as modified teaches the limitations of claim 6 and Kong further teaches that the controller is further configured to: determine whether a temperature difference value between the first detection temperature and the second detection temperature is less than a first reference difference value (when the temperature difference between the first and second temperatures detected by sensors 3 and 4 respectively is greater than 5 degrees but less than 10 degrees, see paragraph 50); and perform the defrost operation of removing frost on the evaporator when the temperature difference value between the first detection temperature and the second detection temperature is less than a first reference difference value (this is a contingent limitation in a method claim, see MPEP 2111.04; however, defrosting operation/cycle is performed when the temperature difference between the first and second temperatures detected by sensors 3 and 4 respectively is greater than 5 degrees but less than 10 degrees, see paragraphs 50-51).
In regards to claim 9, Azuma as modified teaches the limitations of claim 9 and Kong further teaches that the controller is further configured to: determine whether a temperature difference value between the first detection temperature and the second detection temperature is less than a second reference difference value when the heat generating element is turned on for the predetermined period of time and then turned off (this is a contingent limitation in a method claim, see MPEP 2111.04; however, when the temperature difference between the first and second temperatures detected by sensors 3 and 4 respectively is less than 5 degrees or less than 10 degrees, see paragraph 50); wherein the heat generating element is turned on according to whether the temperature difference value between the first detection temperature and the second detection temperature is less than a second reference difference value (this is a contingent limitation in a method claim, see MPEP 2111.04; however, defrosting operation/cycle is performed by turning on the resistor heater when the temperature difference between the first and second temperatures detected by sensors 3 and 4 respectively is less than 5 or 10 degrees, see paragraphs 50-51).
In regards to claim 10, Azuma as modified teaches the limitations of claim 10 and Kong further teaches that the heat generating element is turned on based on an accumulated cooling operation time of the storage compartment when the temperature difference value between the first detection temperature and the second detection temperature is less than the second reference difference value (this is a contingent limitation in a method claim, see MPEP 2111.04).
In regards to claim 11, Azuma as modified teaches the limitations of claim 11 and Kong further teaches that the controller is further configured to: allowing the heat generating element to be turned on based on an accumulated cooling operation time of a storage compartment when the heat generating element is turned on for the predetermined period of time and then turned off (this is a contingent limitation in a method claim, see MPEP 2111.04).
In regards to claim 12, Azuma teaches a refrigerator (1, see fig. 4) comprising: a controller (control unit 12) configured to determine a defrost operation of removing frost on an evaporator (control unit 12 operating or terminating heater 10 to defrost the evaporator, see paragraphs 14 and 16) based on a heat transfer capacity (see paragraphs 5-6 and 17).
However, Azuma does not explicitly teach a sensor including a heat generating element to be operated for a predetermined period of time reacting to a change in airflow, determining a temperature of the heat generating element; and determining the defrost operation based on a temperature difference between a first detection temperature and a second detection temperature, where the first detection temperature is a lowest value and the second detection temperature is a highest value.
Kong teaches a refrigeration device (heat pump, see paragraph 3) comprising: a sensor (sensor unit with resistor, PCB and temperature sensors, see paragraph 14) including a heat generating element (resistor 5) disposed in the airflow passage (sensor 10 located within the airflow passage of the air conditioning device housing, see figs. 10-11) and a controller (control device) configured to: allow the resistor to be operated for a predetermined period of time (power supplied via cables 7, 7a to the resistor 5, see fig. 6 and paragraph 26; wherein power is supplied to the resistor until defrosting time point is determined, see paragraph 50); wherein the controller allows the resistor operation and temperature detection to react to the change in a flow rate of air (control device allows detection of temperature of the resistor 5 based on variation in airflow through the casing, see paragraphs 48-49); determine a temperature of the heat generating element (resistor) (by using temperature sensors 3, 4, measuring temperature of the resistor, see paragraphs 29 and 27); and the controller (control device) is also configured to determine a defrost operation of removing frost (see paragraph 26) based on a temperature difference between a first and second detection temperature (the reference temperature value is the difference between the first and second temperature measurements, see paragraphs 48-49 and 37), where the first and second detection temperatures belong to the sensed temperatures of the heat generating element (temperatures sensed by first and second temperature sensors 3, 4; where the temperature difference from 0-10 degrees between the temperature values is measured by the first and second temperature sensors to determine defrosting operation time, see paragraphs 50 and 37), wherein the first detection temperature is the lowest value and the second detection temperature is the highest value (since the control device is configured to continuously measure first and second detection temperatures using first and second temperature sensors 3, 4 respectively, see paragraphs 48-50; the control device also measures lowest and highest temperature values via the temperature sensors and uses those lowest (e.g. 0-2 degrees) and highest (e.g. 5-10 degrees) values to determine defrost operation timing, see paragraphs 50-51). Kong also teaches that the temperature detection used for operating resistor is affected by the airflow through the sensor casing (see paragraph 21), hence the operation of the resistor is also affected by the change in flow rate of air through the sensor casing (see paragraphs 21 and 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified refrigerator of Azuma by providing a sensor including a resistor as a heat generating element and a temperature sensor to detect a temperature of the heat generating element as taught by Kong in order to detect attachment of frost on the surface of the evaporator of the refrigerator of Azuma. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Azuma by determining defrost operation based on a temperature difference between two detected temperatures of the heat generating element, which are lowest and highest values respectively, based on the teachings of Kong in order to accurately detect frost accumulation and establish most effective defrost operation initiation timing for an efficient and energy conservative defrosting (see paragraphs 1 and 11, Kong).
In regards to claim 13, Azuma as modified teaches the limitations of claim 13 and Kong further teaches that the controller is further configured to: determine whether a temperature difference value between the first detection temperature and the second detection temperature is less than a first reference difference value (when the temperature difference between the first and second temperatures detected by sensors 3 and 4 respectively is greater than 5 degrees but less than 10 degrees, see paragraph 50); and perform the defrost operation of removing frost on the evaporator when the temperature difference value between the first detection temperature and the second detection temperature is less than a first reference difference value (defrosting operation/cycle is performed when the temperature difference between the first and second temperatures detected by sensors 3 and 4 respectively is greater than 5 degrees but less than 10 degrees, see paragraphs 50-51).

Claim(s) 7-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Kong as applied to claims 1 and 12 above respectively and further in view of Fujihashi (WO 99/42770 A1).
In regards to claims 7, 8, 14, and 15, Azuma as modified teaches the limitations of claims 7, 8, 14, and 15; however, Azuma does not explicitly teach operating a fan for cooling a storage compartment of the refrigerator while keeping the heat generating element on.
Fujihashi teaches a controller (control means, see page 31, lines 14-25) is configured to turn on the heater (electric heater 142 supplied electricity, see page 28, lines 7-11) while a storage compartment of the refrigerator is being cooled by a blowing fan (fan 109 of refrigerator compartment 102 operated after temperature of the cold storage reaches lower limit, see fig. 12 and page 28; wherein the electric heater 142 is operated when temperature of the refrigerator (i.e. cold storage) compartment 102 reaches the lower limit, see page 28, lines 7-11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller in the apparatus/method of Azuma by turning on the heat generating element (resistor) of Azuma as modified based on the teachings of Fujihashi in order to keep the blowing fan in operation because the fan also assists in cooling the low-temperature storage chamber which reaches its low temperature limit after the cold storage reaches its low temperature limit (see figs. 12, 5 and page 28, line – page 29, line 2, Fujihashi).

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (JP 08303932 A) and in view of Kong (KR 1536284 B1) and further in view of Choi (WO 2014137060 A1).
In regards to claim 16, Azuma teaches a refrigerator (1, see fig. 4) comprising: an inner case (at least case body 1 and ducts 3, 4, see fig. 4) defining a storage space (at least shelf 2, see fig. 4); a cooling duct (duct 3) to guide a flow of air in the storage space (see fig. 4) and defining a heat exchange space with the inner case (duct 3 containing heat exchanger 5, see fig. 4); an evaporator (5, see fig. 4 and paragraph 13) disposed in the heat exchange space (see fig. 4); a bypass passage (duct 4) to allow a portion of the air flow to bypass the evaporator (bypassing evaporator 5, see fig. 4 and paragraph 13); and a controller (control unit 12) configured to determine a defrost operation of removing frost on an evaporator (control unit 12 operating or terminating heater 10 to defrost the evaporator, see paragraphs 14 and 16) based on a heat transfer capacity (see paragraphs 5-6 and 17).
However, Azuma does not explicitly teach a sensor including a heat generating element disposed in the bypass passage and a sensing element to detect a temperature of the heat generating element; and determining the defrost operation based on a temperature reference value between a first detection temperature of the heat generating element detected in a state in which the heat generating element is turned on and a second detection temperature of the heat generating element detected in a state in which the heat generating element is turned off.
Kong teaches a refrigeration device (heat pump, see paragraph 3) comprising: a sensor (sensor unit with resistor, PCB and temperature sensors, see paragraph 14) including a heat generating element (resistor 5) disposed in the airflow passage (sensor 10 located within the airflow passage of the air conditioning device housing, see figs. 10-11) and a sensing element (temperature sensors 3, 4) to detect a temperature of the heat generating element (temperature sensors measure temperature of the resistor, see paragraphs 29 and 27); and a controller (control device) configured to determine a defrost operation of removing frost (see paragraph 26) based on a temperature reference value (temperature difference and reference value, see paragraphs 48-49 and 37, where the reference temperature value is the difference between the first and second temperature measurements, see paragraphs 48-49) between a first detection temperature of the heat generating element (sensed by first temperature sensor) and a second detection temperature (temperature difference from 0-10 degrees between the temperature values measured by the first and second temperature sensors to determine defrosting operation time, see paragraphs 50 and 37), wherein the first detection temperature of the heat generating element is detected in a state in which the heat generating element is turned on (second temperature sensor 4 measures temperature from the heating resistor due heat generated from resistor being measured, see paragraph 49) and the second detection temperature of the heat generating element is detected in a state in which the heat generating element is turned off (second temperature sensor 4 measures none/negligible temperature from the heating resistor due to insignificant heat from the resistor, see paragraph 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified refrigerator of Azuma by providing a sensor including a resistor as a heat generating element and a temperature sensor as a sensing element to detect a temperature of the heat generating element as taught by Kong in order to detect attachment of frost on the surface of the evaporator of the refrigerator of Azuma. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Azuma by determining defrost operation based on a temperature reference value between two detected temperatures of the heat generating element, which are obtained when the heat generating element is turned on and turned off respectively, based on the teachings of Kong in order to accurately detect frost accumulation and establish most effective defrost operation initiation timing for an efficient and energy conservative defrosting (see paragraphs 1 and 11, Kong).
Azuma also does not explicitly teach that the sensor is disposed in the bypass passage.
However, Choi teaches a sensor unit (flow detection sensor) disposed in the bypass passage (110 within bypass 112), where the bypass passage allows an airstream to bypass the evaporator (112 bypasses evaporator 10, see figs. 2-3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified position of the sensor in the refrigerator of Azuma as modified by placing the sensor in the evaporator bypass passage based on the teachings of Choi in order to detect start and end of defrosting operations more accurately (see page 2, paragraph 1, Choi).
In regards to claim 17, Azuma as modified teaches the limitations of claim 17 and Kong further teaches that the first detection temperature is detected by the sensing element immediately after the heat generating element is turned on (temperature sensors 3, 4 continuously measure temperature of the heating element resistor, see paragraphs 29, and 37, which includes the time duration immediately after heat generating resistor is turned on).
In regards to claim 18, Azuma as modified teaches the limitations of claim 18 and Kong further teaches that the second detection temperature is detected by the sensing element immediately after the heat generating element is turned off (temperature sensors 3, 4 continuously measure temperature of the heating element resistor, see paragraphs 29, and 37, which includes the time duration immediately after heat generating resistor is turned off).
In regards to claim 19, Azuma as modified teaches the limitations of claim 19 and Kong further teaches that the first detection temperature is a lowest temperature value during a period of time when the heat generating element is turned on (temperature sensors 3, 4 continuously measure temperature of the heating element resistor, see paragraphs 29, and 37, which includes the period of time immediately after heat generating resistor is turned on where the temperature of the resistor is lowest during the on phase).
In regards to claim 20, Azuma as modified teaches the limitations of claim 20 and Kong further teaches that the second detection temperature is a highest temperature value after the heat generating element is turned off (temperature sensors 3, 4 continuously measure temperature of the heating element resistor, see paragraphs 29, and 37, which includes the period of time immediately after heat generating resistor is turned off and at a time when the highest temperature by the resistor is reached).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763